DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 1/3/2022. Claims 1-20 are pending on this application.

Response to Arguments
Applicant's arguments filed 1/3/2022 have been fully considered but they are not persuasive. 

Response to Remarks
	Regarding claim 1, applicant asserts that Kagarlitsky fails to teach a plurality of temporally different images each of which has degraded by a turbulence (Remarks page 7).
	Examiner respectfully disagrees.
	Kagarlitsky teaches acquiring images which are subject to distortion, hereinafter referred to as distorted images (para. [0057], At step 220, processor 110 executing one or more of software modules 130, including, preferably, recognition module 170, configures computing device 105 to process distorted image(s) 183. In doing so, the presence of one or more types of distortion present in distorted image(s) 183 can be determined, as well as distortion parameters that reflect the degree and/or manner in which such distortion types are present in the distorted image(s) 183). The distorted images may encompass video files (para. [0025], The terms "distorted image," "distorted images," and "distorted image(s)" as used herein are intended to encompass one or more visual representations or files (such as computer readable picture/video files and/or video/image streams, such as those in the JPEG and MPEG format) that contain, reflect, and/or exhibit one or more distortions). The video files would comprise a plurality of images at different times, therefore being temporally different. Furthermore, the images are interpreted to be degraded since they contain distortion such as blur and turbulence (para. [0025], Examples of such distorted image(s) include, but are not limited to, images containing blur (due to camera blur, motion or other reasons), lossy compression, interlacing, pixelization, image noise, atmospheric turbulence, and/or quantization). Therefore Kagarlitsky is interpreted to teach a plurality of temporally different images each of which has degraded by a turbulence.

	Also regarding claim 1, applicant asserts that Kagarlitsky fails to teach a learned network parameter (Remarks page 7).
	Examiner respectfully disagrees.
	It is first noted that the learned network parameter is not explicitly described in the claim. Therefore the learned network parameter is interpreted to be an arbitrary term for an acquired parameter used to measure turbulence strength. With that said, Kagarlitsky teaches distortion parameters which reflect the degree of distortion in the distortion images (para. [0057], In doing so, the presence of one or more types of distortion present in distorted image(s) 183 can be determined, as well as distortion parameters that reflect the degree and/or manner in which such distortion types are present in the distorted image(s) 183). The degree of distortion is a measurement and the distortion may be turbulence (para. [0025], Examples of such distorted image(s) include, but are not limited to, images containing blur (due to camera blur, motion or other reasons), lossy compression, interlacing, pixelization, image noise, atmospheric turbulence, and/or quantization). The distortion parameters are determined by a processor (para. [0061], At step 225, processor 110 executing one or more of software modules 130, including, preferably, recognition module 170, configures computing device 105 to determine one or more distortion model(s) 187 and/or distortion parameters that are to be applied to imitation image(s) 186). The determining is interpreted to be the same as acquiring. Therefore Kagarlitsky teaches acquiring distortion parameters which are interpreted to be the learned network parameter as claimed.

	Also regarding claim 1, applicant asserts that Kagarlitsky fails to teach a measurement unit configured to measure a turbulence strength from the plurality of images using the network parameter and a neural network (Remarks page 7).
	Examiner respectfully disagrees.
	As stated above, Kagarlitsky teaches acquiring the network parameter (para. [0061], At step 225, processor 110 executing one or more of software modules 130, including, preferably, recognition module 170, configures computing device 105 to determine one or more distortion model(s) 187 and/or distortion parameters that are to be applied to imitation image(s) 186) which is used in the measurement of distortion (para. [0057], In doing so, the presence of one or more types of distortion present in distorted image(s) 183 can be determined, as well as distortion parameters that reflect the degree and/or manner in which such distortion types are present in the distorted image(s) 183), wherein the distortion may be turbulence (para. [0025], Examples of such distorted image(s) include, but are not limited to, images containing blur (due to camera blur, motion or other reasons), lossy compression, interlacing, pixelization, image noise, atmospheric turbulence, and/or quantization). Kagarlitsky also teaches using machine learning to improve any operations (para. [0072], Over a number of iterations, one or more rules or guidelines can be established on the basis of such machine learning that can serve to improve any number of the operations disclosed herein), which would include the steps for determining the degree of distortion. The machine learning includes an artificial neural network (para. [0072], it should also be noted that in certain implementations, one or more machine learning techniques and/or algorithms (e.g., artificial neural network, support vector machine, genetic programming, etc.) can be employed in a manner known to those of ordinary skill in the art). The claim does not explicitly recite the manner in which the neural network is used or any specific features of the neural network (such as inputs/outputs, design of the neural network, etc). Therefore any use of the neural network is interpreted to teach the claim limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kagarlitsky et al (US20130279759).

an image acquisition unit (150 in fig. 1 which received distorted images from camera 115, para. [0053]) configured to acquire a plurality of temporally different images each of which has degraded by a turbulence (183 in fig. 1, para. [0029], [0057], Examples of such distortion types include, but are not limited to, blur (arising, for example, due to camera blur or motion), lossy compression, interlacing, pixelization, image noise, atmospheric turbulence, and quantization); 
a parameter acquisition unit configured to acquire a learned network parameter (para. [0057], [0061], distortion parameters. Para. [0072], one or more rules or guidelines); and 
a measurement unit configured to measure a turbulence strength from the plurality of images using the network parameter and a neural network (para. [0061], [0072], the distortion parameters preferably reflect the degree and/or manner in which such distortion model(s) 187 are to be applied. Thus, for example, if a certain degree of a particular type of compression and/or blur has been determined to be present within distorted image(s) 183, corresponding distortion model(s) 187 that reflect comparable types of compression and/or blur will be utilized in a comparable manner, preferably on the basis of one or more distortion parameters that reflect comparable degrees and/or manners of distortion. One or more machine learning techniques and/or algorithms (e.g., artificial neural network, support vector machine, genetic programming, etc.) can be employed in a manner).



Regarding claim 3, Kagarlitsky discloses an image processing apparatus wherein the image acquisition unit acquires an imaging condition for the plurality of images (para. [0054], metadata that relates to the characters and/or the distorted image (e.g., time, date, and/or location information relating to the distorted image 183 that can indicate that a particular license plate standard is more likely to be present in the distorted image 183, image resolution information, information pertaining to the particular equipment or camera used to capture the image, etc).

Regarding claim 4, Kagarlitsky discloses an image processing apparatus wherein the imaging condition includes at least one of an optical condition for an optical system used for imaging, a pixel pitch in an image sensor used for imaging, and a frame rate (para. [0054], metadata that relates to the characters and/or the distorted image (e.g., time, date, and/or location information relating to the distorted image 183 that can indicate that a particular license plate standard is more likely to be present in the distorted image 183, image resolution information, information pertaining to the particular equipment or camera used to capture the image, etc).

Regarding claim 6, Kagarlitsky discloses an image processing apparatus wherein the parameter acquisition unit determines the network parameter to be acquired based on imaging conditions of the plurality of images (para. [0057], in certain implementations the presence of certain types of distortion and/or the corresponding distortion parameters in distorted image(s) 183 can be determined based on metadata 184 that is associated with such distorted image(s) 183. For example, metadata 184 can include information on the type of compression applied to distorted image(s) 183, and the degree/manner in which it is applied (for example, a quantization table)).

Regarding claim 17, Kagarlitsky discloses an image processing system comprising: 
a client device (115A in fig. 1); and 
a server device connected to the client device (105 in fig. 1), 
wherein the client device includes an image output unit configured to output to the server device a plurality of temporally different images (para. [0053], a remote device (e.g., computing devices 115 or a remote image capture device such as a security camera can transmit one or more images to computing device 105 for processing) degraded by a turbulence (183 in fig. 1, para. [0029], [0057], Examples of such distortion types include, but are not limited to, blur (arising, for example, due to camera blur or motion), lossy compression, interlacing, pixelization, image noise, atmospheric turbulence, and quantization)), 
wherein the server device includes: 

a measurement unit configured to measure a turbulence strength from the plurality of images using the network parameter and a neural network (para. [0061], [0072], the distortion parameters preferably reflect the degree and/or manner in which such distortion model(s) 187 are to be applied. Thus, for example, if a certain degree of a particular type of compression and/or blur has been determined to be present within distorted image(s) 183, corresponding distortion model(s) 187 that reflect comparable types of compression and/or blur will be utilized in a comparable manner, preferably on the basis of one or more distortion parameters that reflect comparable degrees and/or manners of distortion. One or more machine learning techniques and/or algorithms (e.g., artificial neural network, support vector machine, genetic programming, etc.) can be employed in a manner); and 
a turbulence strength output unit for outputting the turbulence strength to the client device (150 in fig. 1).

Regarding claim 18, the limitations have been analyzed and rejected with respect to claim 1. Kagarlitsky also discloses an image sensor (para. [0053], camera).

Regarding claim 19, the limitations have been analyzed and rejected with respect to claim 1.

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagarlitsky et al (US20130279759) in view of Doster et al (US20180262291).
Regarding claim 5, Kagarlitsky fails to explicitly teach an image processing apparatus wherein the network parameter is learned using a plurality of first image sets that are temporally different from each other and a plurality of second image sets that are the plurality of first image sets degraded by a known turbulence strength.
However Doster teaches network parameters learned (para. [0024], weights) using a plurality of first image sets that are temporally different from each other (170 in fig. 3, para. [0027]) and a plurality of second image sets that are the plurality of first 
Therefore taking the combined teachings of Kagarlitsky and Doster as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Doster into the apparatus of Kagarlitsky. The motivation to combine Doster and Kagarlitsky would be to avoid costly optical solutions by relying only on an intensity image of the unique multiplexing patterns at the receiver side (para. [0014] of Doster).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagarlitsky et al (US20130279759) in view of Xu et al (US20180157899).
Regarding claim 8, Kagarlitsky fails to teach an image processing apparatus wherein the measurement unit determines sizes of the plurality of images to be used for a measurement based on imaging conditions of the plurality of images.
However Xu teaches a measurement unit (200 in fig. 2C) determining sizes of a plurality of images to be used for a measurement (201 in fig. 2A, para. [0094], sample images, input images have a determined particular size) based on imaging conditions of the plurality of images (para. [0094], the image size indicates a resolution of the image which would be affected by imaging conditions).
Therefore taking the combined teachings of Kagarlitsky and Xu as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Xu into the apparatus of Kagarlitsky. The motivation 

Regarding claim 9, Kagarlitsky fails to teach an image processing apparatus wherein the measurement unit adjusts sizes of the plurality of images by temporally or spatially interpolating or thinning the plurality of images.
However Xu teaches a measurement unit (200 in fig. 2C) which adjusts sizes of a plurality of images by temporally or spatially interpolating or thinning the plurality of images (para. [0094], the input image 250 may be edited through center cutting using three 120x120 matrices).
Therefore taking the combined teachings of Kagarlitsky and Xu as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Xu into the apparatus of Kagarlitsky. The motivation to combine Xu and Kagarlitsky would be to accurately detect a true target included in each target image (para. [0047] of Xu).

Claims 10-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagarlitsky et al (US20130279759) in view of Yamada (US20150332443).
Regarding claim 10, Kagarlitsky fails to teach an image processing apparatus wherein the measurement unit generates a plurality of input images by subtracting an average image of the plurality of images from each of the plurality of images.

Therefore taking the combined teachings of Kagarlitsky and Yamada as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Yamada into the apparatus of Kagarlitsky. The motivation to combine Yamada and Kagarlitsky would be to appropriately correct atmospheric turbulence even if the intensity of the atmospheric turbulence changes. (para. [0006] of Yamada).

Regarding claim 11, Kagarlitsky fails to teach an image processing apparatus wherein the measurement unit generates a difference image between two temporally adjacent images from the plurality of images.
However Yamada teaches generating a difference image between two temporally adjacent images from a plurality of images (para. [0175], a difference image which shows a difference between the first input image and the second input image includes difference regions 420 and 421).
Therefore taking the combined teachings of Kagarlitsky and Yamada as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention 

	Regarding claim 12, Kagarlitsky fails to teach an image processing apparatus wherein the measurement unit measures the turbulence strength at a plurality of locations of the plurality of images, and determines a final turbulence strength.
	However Yamada teaches measuring turbulence strength at a plurality of locations of the plurality of images (para. [0106]-[0108], It should be noted that a difference pixel is, for example, a pixel having a difference in pixel value between the first input image and a frame temporally preceding the first input image, the difference being a predetermined threshold or more. In other words, a difference pixel belongs to either a moving object or atmospheric turbulence), and determines a final turbulence strength (para. [0069], the atmospheric turbulence intensity determined by the determination unit).
Therefore taking the combined teachings of Kagarlitsky and Yamada as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Yamada into the apparatus of Kagarlitsky. The motivation to combine Yamada and Kagarlitsky would be to appropriately correct atmospheric turbulence even if the intensity of the atmospheric turbulence changes. (para. [0006] of Yamada). 


However Yamada teaches a correction unit (120 in fig. 1) configured to correct a plurality of images based on turbulence strength (para. [0069], a correction unit configured to correct the atmospheric turbulence in the first input image, according to the atmospheric turbulence intensity determined by the determination unit).
Therefore taking the combined teachings of Kagarlitsky and Yamada as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Yamada into the apparatus of Kagarlitsky. The motivation to combine Yamada and Kagarlitsky would be to appropriately correct atmospheric turbulence even if the intensity of the atmospheric turbulence changes. (para. [0006] of Yamada).

Allowable Subject Matter
Claims 7, 13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663